Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 21-26, 28-36 and 38-42 are pending. 
Claims 21-26, 28-36 and 38-42 are allowed. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per independent claims 21, 31 and 32 the primary reason for allowance is the inclusion of “determining expected costs associated with interruptions to each of the respective tasks resulting from maintenance events during a specified interval, the expected costs including, for each of the respective tasks, a sum of a cost due to a time delay, a cost of personnel working on the maintenance events, and an opportunity cost of consuming a particular component during the events” in conjunction with the rest of the limitations of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Emerson Puente,  can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196